DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. 20170091093 herein Wang.
Per claim 1, Wang discloses: a multi-level memory including at least a first level memory and a second level memory; (¶0012; near and far memory in a multi-tiered setup) a processor coupled to the multi-level memory; and one or more memory controller coupled to the processor and the multi-level memory, the one or more memory controller including logic to: (fig. 3) 10provide direct access to a first portion of the first level memory, (¶0017 and ¶0022; configured to have an addressable(direct access) portion) cache accesses to the second level memory in a second portion of the first level memory, (¶0017 and ¶0025; a hit at the far memory results in the data being cached in the near memory; See response to arguments below) and address a memory space with a total memory capacity that corresponds to a summed capacity of a first capacity of the first portion of the first level memory plus a second total capacity of the second level 15memory (¶0017 and ¶0022; near memory may also have a portion that is addressable along with the cache; far memory is also addressable; the examiner notes that “a total memory capacity” is merely a logical representation of the first and second parts of the first and second levels of memory. See response to arguments).
Per claim 2, Wang discloses: encode a tag to with a value that represents a location of data in one of the first portion of the first level memory and the second level memory (¶0026 and ¶0039-40; tag information to determine location of data within the near and far memories).
Per claim 3, Wang discloses: wherein the logic is further to: encode the tag with a value that represents whether data is located a one of a first location in the first portion of the first level memory, a second location in the second location in the second level memory, and a third location or one of two or more locations in the second level memory (¶0039-0040; hashing of tag information and comparing the result to the values maintained in the data structure; examiner notes that the limitation is merely decoding the tag to determine where the tag hit is located. Wang makes a determination where the hit is based on location in the sampling queue and directing the request to the different levels of memory).
Per claim 4, Wang discloses: wherein the logic is further to: determine if an access request for the multi-level memory results in multi-level memory hit based on a tag match between a first tag value of the access request and a second tag value of a first location in the first portion of the first level memory; and  26O1.AB9713-USreturn data from the first portion of the first level memory if the access request results in the tag match (fig, 4 ¶0025, ¶0040; if a match is detected in near memory, data is returned).
Per claim 6, Wang discloses: expose a total memory capacity to an operating system that corresponds to the summed capacity of the first capacity 10of the first portion of the first level memory plus the second capacity of the second level memory ((¶0017 and ¶0022; near memory may also have a portion that is addressable along with the cache; far memory is also addressable).

Claims 8-11, 13 are the apparatus claims corresponding to the system claims 1-4, 6 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4, 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 20170091093 herein Wang in view of Pham et al. 20190042145 herein Pham.

Per claim 5, Wang discloses: swap data in the second portion of the first level memory with data in the second level memory if the access request results in a tag mismatch (¶0025; competing block is evicted to far memory when a miss results in a fetch from far memory; In the case of a cache miss, for both read and write requests, the block that is targeted by the request is called up from far memory 208 and stored in near memory cache 207. In order to make room for the new block in near memory cache 207, another block that competes with the targeted block is evicted from near memory cache 207 and sent to far memory 208).
However, Wang discloses moving data to and from near and far memory but does not specifically disclose: swap first data at the first location in the first portion of the first level memory with second data at a second location in the second level memory, where the second data is different from the first data.
Pham discloses: swap first data at the first location in the first portion of the first level memory with second data at a second location in the second level memory, where the second data is different from the first data (¶0024). 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wang’s eviction from the near memory to the far memory and Pham because Pham’s swapping of data frees up space to pull data into the near memory. The swapping of the data improves latency for the current request (¶0017). 
Claim 12 is the apparatus claims corresponding to the system claim 5 and are rejected under the same reasons set forth in connection with the rejection of claim 5.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
20170091093 herein Wang in view of Klemm 20190042436 herein Klemm.
15. 	Per claim 14, Wang discloses a stacked 3D memory and a DDR memory but does not
specifically disclose: wherein the first level memory includes high bandwidth memory (HBM) and
wherein the second level memory includes double data rate memory which is higher in capacity as
compared to the first level memory.
16. 	However, Klemm discloses: wherein the first level memory includes high bandwidth memory (HBM) and wherein the second level memory includes double data rate memory which is higher in capacity as compared to the first level memory: (0014; Examples of near memory may include dynamic random access memory (DRAM) arranged as high-bandwidth memory (HBM), embedded DRAM (eDRAM) or DRAM-based caches for types of non-volatile memory. These types of near memory all have
substantially higher memory capacities).
17. 	It would have been obvious to one having ordinary skill in the art to combine the teachings of
Wang’s the near memory and Klemm’s HBM because the HBM has higher memory capacity to allow for
a larger cache (¶0014).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Conclusion
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
The applicant argues: Applicant's position is clearly stated that paragraph [0022] is an ambiguous, run-on sentence that may grammatically be interpreted several ways because of the numerous commas. Given that paragraph [0022] provides no unambiguous teaching that reads on the claims, it is fair to examine the remainder of Wang to determine the appropriate interpretation of paragraph [0022]. Applicant is not dismissing paragraph [0022]. Rather, Applicant has critically reviewed paragraph [0022] to determine what one of ordinary skill in the art would understand paragraph [0022] to teach absent the hindsight benefit of Applicant's claims. 
From a starting point, Applicant submits that if one were to hand only Wang to any skilled in the field and ask them to discuss Wang teachings, no on skilled in the art would describe at any length, if at all, how Wang teaches the benefits of using near memory partly as a cache and partly as system memory. The motivation to interpret paragraph [0022] that way clearly comes from improperly utilizing Applicant's own claims and teachings. 
It is not fair for the Examiner to take one ambiguous sentence of Wang, out of context, and then construe that sentence the one way that supports the rejection. The Examiner must consider the teachings of Wang as a whole. In any event, if the Examiner would allow that paragraph [0022] is ambiguous and may be interpreted either as suggested by the Examiner (that the noted phrase modifies the third comma) or as suggested by Applicant (that the noted phrase modifies the second comma), then Applicant merely requests that the next office action set forth all examples of any further description in Wang that supports the Examiner's suggested teaching of paragraph [0022] of Wang. Applicant has pointed to numerous descriptions in Wang that support Applicant's position. The office action does not point out any other description in Wang that supports the Examiner's position, because there is none. As the case appears to be heading to appeal, Applicant respectfully requests that the Examiner clarify issues for appeal by acknowledging that the basis for the rejection is based solely on the Examiner's reading of paragraph [0022] of Wang alone (namely, that the noted phrase is modified by the third comma), or indicating if the Examiner has identified or intends to identify any further description in Wang that allegedly supports the office action's position, after which the appeal board can decide which position is correct
The examiner respectfully disagrees and asserts that Wang discloses addressable memory space for a first portion of a first memory and also a cache to the second portion of the first memory. Clearly ¶0022 of Wang discloses that portions of the near memory/first level memory is operable as a cache for the CPU and system addressing space (“near memory 207, or at least a portion of it, may act as a CPU level cache, or, may be given system addressing space so as to behave as a faster/higher priority region of addressable system memory”). Clearly the cited portion suggests the near memory can be partitioned wherein a portion is a cache or and portion of it may be addressable. The examiner notes that the statement following the “near memory” is modified by “at least a portion of it”. The examiner begs the question, why is this statement include if the intent was to say that the near memory is a CPU level cache OR addressable space? Clearly “at least a portion of it” isn’t necessary for the paragraph to be interpreted as the applicant suggests. Because the statement “at least a portion of it” modifies the near memory to include more than one portion/use, it is fair to conclude that the original function/use of the near memory is its original use as a system memory addressable space (near memory is a part of the system memory) and the qualifier which is a CPU level cache. This does not suggest that the memory can only be a cache or addressable but suggest that portions of the memory can be configured to operate as both a cache and addressable direct access memory. Therefore, Wang discloses "address a memory space with a total memory capacity which includes a first capacity of the first portion of the first level memory plus a second capacity of the second level memory, provide direct access to a first portion of the first level memory," and "cache accesses to the second level memory in a second portion of the first level memory."
The applicant argues: claim 1 and 8 are amended to recite further features that must be described by Wang in order to support a 102 rejection. Claim 1 and 8 have been amended to recite, among other things, logic to "address a memory space with a memory capacity that corresponds to a summed capacity of a first capacity of the first portion of the first level memory plus a second total capacity of the second level memory" (emphasis added). A summed capacity is not an abstraction or "merely a representation" of anything. Wang does not teach or suggest these recitations. Accordingly, the rejection is considered to be overcome. 
Applicant respectfully requests that the Examiner consider the claims as a whole and the reference as whole. By way of background, a problem is that conventional two-level memory systems utilize all of the capacity of the first level memory as a cache for the second level memory, such that the usable memory capacity is limited to the capacity of the second level memory (e.g., the memory capacity exposed to the OS is less than or equal to the capacity of the second level memory). In contrast, embodiments are directed to increasing the usable memory capacity of a system by providing addressing in the usable memory space for a portion of the first level memory and adding the capacity of that portion to the capacity of the second level memory (e.g., the memory capacity exposed to the OS is greater than the capacity of the second level memory alone). For example, the embodiment of FIG. 5 describes that: "In accordance Application No. 16/402,7349 Examiner: FAALDocket No. 01.AB9713-USArt Unit: 2184 
with some embodiments, the system 50 may include technology to use the NM 52 as both memory-side-cache for the FM 53 and direct-accessed memory. Advantageously, the total capacity exposed to the OS/SW is greater than the FM capacity alone and may be up to the combined capacity of the NM 52 plus the FM 53 (e.g., up to 64GB plus 128GB = 192GB)." In contrast, Wang is concerned with inefficient utilization of a LLC where cached data is evicted before being called upon. Wang describes techniques for predicting unneeded blocks such that those blocks don't clog up the LLC. Accordingly, Wang is not concerned with the problem of limited usable memory capacity and Wang does not describe any solutions to such a problem. 
The examiner notes that because Wang clearly discloses a near memory which portions of it are configurable as a cache and addressable memory which together make up the near memory. Further the near memory is a part of the system memory as a whole. To one of ordinary skill in the art, every memory has a capacity and is addressable without requiring an explicit recitation of the word capacity. This is not an indication that the memory doesn’t have a capacity or a capacity as recited by the claims. “a summed capacity of a first capacity of the first portion of the first level memory plus a second total capacity of the second level memory” as previously stated is merely a logical representation of the first and second parts of the first and second levels of memory. 
The applicant appears to make the argument that the recited language requires increasing the far memory capacity by adding the capacity of the far memory and the near memory (cache).  While the examiner appreciates the distinction that the applicant is attempting to make, the claim language falls short of the explanation given. There are no recited limitations that require the far memory is increased in capacity by adding the near memory cache to the far memory’s capacity. The claim merely requires that the addressable space has a total memory capacity wherein that addressable space range includes the total capacity of the far memory and the near memory (cache). The examiner also notes that the addressable space is what is being defined not a size of the far memory and an increase of the far memory. Therefore, the teaching in Wang clearly discloses that the addressable space includes the system memory which includes the near memory and far memory wherein the near memory, as disclosed above, can be a system memory and cache.
The applicant argues: Wang does not teach or suggest logic to encode a tag with a value that represents a location of data in one of the first portion of the first level memory (which is not a cache) and the second level memory (which is not a cache), as recited in claim 2. Accordingly, claim 2 is not anticipated by Wang. 
Application No. 16/402,734Wang does not teach or suggest logic to encode the tag with a value that represents whether data is located at one of a first location in the first portion of the first level memory, a second location in the second level memory, and a third location in the second level memory, as recited in claim 3. Accordingly, claim 3 is not anticipated by Wang. Favorable reconsideration and withdrawal of the rejection is respectfully requested
 The examiner respectfully disagrees and asserts that Wang does teach “a location of data in one of the first portion of the first level memory and the second level memory.” The applicant’s arguments relies upon the fact that that Wang does not disclose 2 portions of the same level memory. The examiner notes the clear citation of distinguished portions in ¶0022 of Wang. Further, the claim language merely requires a representation of a location of where the data is located in one of the first and second level. “Encode a tag” does not set forth a specific relationship of the tag and the data’s location or the plurality of locations. Any process of determining the location meet the requirements of the claim. Wang clearly teaches, in ¶0026 and ¶0039-40, the memory access process wherein a tag is used to access data in the near memory or the far memory using the memory controller. Examiner notes that the tag information is hashed and used in a comparison to represent a location of where the data is located. A tag is used to search the cache in the near memory or access the system memory/ addressable portions or the far memory operating as lower level memories in the hierarchy. Therefore, Wang clearly teaches a tag that is encoded to indicate where data is located in the second portion of the first level memory or one of two or more locations in the second level memory. If it is the applicant’s intent to claim a specific encoding process to produces a specific value corresponding to a specific location, the applicant is encouraged to do so without introducing new matter.
The applicant argues: FIG. 4 of Wang and paragraph [0025] describe a very generic return of data from a near memory cache if there is a cache hit, but does not describe any use of tags. Paragraph [0026] of Wang, which is not relied, briefly mentions a tag cache, but does not describe any details of the tag cache that would read on the claims. In any event, the recited first portion of the first level memory is not a cache. Moreover, the office action's reliance on paragraph [0040] appears to be misplaced. Paragraph [0040] does not actually describe any tag matching of near memory or return of data from near memory based on tag matching. Rather, paragraph [0040] describes using partial tags to snoop an LLC and sending counter values to prediction units. Paragraph [0040] actually relates to FIG. 5, not FIG. 4.
The examiner respectfully disagrees and asserts that Wang discloses the tag matching process claimed. While the applicant calls the tag matching process recited in ¶0025 and ¶0026, the process recited in these portions compares a first tag to a second tag value. Based on this comparison a determination is made to whether the access was a hit or not. The claimed comparison steps follow these same alleged generic steps. Based on the applicants’ arguments and assessment of the claims, it is clear the applicant is making arguments that are not represented in the claims. The applicant is encouraged to further define the claims to include specific subject matter presented in the arguments. If there is a non-generic tag matching process, the applicant is encouraged to claim such process without introducing new matter. 
The applicant argues: There is a single mention of an operating system in Wang at paragraph [0066], that states: "The general purpose processing cores 615 typically execute the operating system and application software of the computing system." Wang does not describe anything being exposed to the operating system. The word "expose" does not appear in Wang. There is no description in Wang of a size of the system addressable memory being exposed or otherwise reported to the operating system or any other memory capacity being exposed or otherwise reported to the operating system. Accordingly, the rejection is untenable and should be withdrawn. 
Because Wang does not teach or suggest the recited memory capacity, or the recited exposing a total memory capacity to an operating system, claims 6 and 13 are not anticipated by and are patentable over Wang. Favorable reconsideration and withdrawal of the rejection is respectfully requested.
The examiner respectfully disagrees and asserts that Wang discloses that Wang does disclose exposing the OS to the total memory capacity as claimed. As noted supra, the system memory which comprises the near and far memories are available for access by the OS. The applicant alleges that the OS isn’t exposed to the memory space. The examiner notes that the word “expose” isn’t defined as a specific process and that to one of ordinary skill in the art, addressing the system memory by processing cores as disclosed throughout the disclosure of Wang clearly exposes the address space. The applicant is encouraged to further define the claims to include specific subject matter presented in the arguments. If there is a non-generic tag matching process, the applicant is encouraged to claim such process without introducing new matter. 
The applicant argues: the office action admits that Wang fails to teach or suggest the recited swap first data at the first location in the first portion of the first level memory with second data at a second location in the second level memory, where the second data is different from the first data, and relies on Pham to provide the missing teaching. The cited paragraph [0024] of Pham describes a page swap where a page worth of information is moved out of the near memory to make room for a page worth of information from the far memory. Those skilled in the art appreciate that in a conventional page swap, the data is moved from one memory to another, but the actual locations of the data are not swapped as that term is used in claim 5. 
Because neither Wang nor Pham, individually or in combination, teach or suggest the recited logic to swap first data at the first location in the first portion of the first level memory with second data at a second location in the second level memory if the access request results in a tag mismatch, where the second data is different from the first data, claim 5 is patentable over Wang in view of Pham. Favorable reconsideration and withdrawal of the rejection is respectfully requested. 
The examiner respectfully disagrees an asserts that the combined teachings of Wang and Pham discloses swapping first data at a first location with a second data at a second location in the event of a mismatch. Wang is relied upon to disclose swapping data in the event of a mismatch. Pham is relied upon to teach swapping out data wherein the data being swapped are different. Futher, the applicant alleges that the claim requires locations to be swapped. The claim clearly states data at the locations are swapped. Therefore, the combine teachings as cited above would yield the claim requirements. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2184